Case 4:20-cv-10089-JLK Document 1 Entered on FLSD Docket 07/31/2020 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

 JOHN GARVEY, an Individual, and all
 others similarly situated pursuant to
 29 U.S.C. §216(b),
                Plaintiff,
        vs.
 UNITED PARCEL SERVICE, INC.,

                Defendant.
                                                         /
                                    VERIFIED COMPLAINT
        Plaintiff, JOHN GARVEY, on behalf of himself and all others similarly situated, pursuant

 to 29 U.S.C. §216(b), files the following Complaint against Defendants, UNITED PARCEL

 SERVICE, INC. (“UPS”), an individual, and alleges:

                                             PARTIES

        1.      This is an action arising under the Fair Labor Standards Act, 29 U.S.C. §§201-216

 (the "FLSA"), as well as Chapter 448.110, Florida Statutes.

        2.      At all times material hereto, Plaintiff was and is a resident of Monroe County,

 Florida, over the age of 18 years, and otherwise sui juris.

        3.      At all times material hereto, Defendant, UPS, was and is a foreign corporation

 located in Atlanta, Georgia, and transacting business within this District.

        4.      At all times material hereto, UPS was the FLSA employer during Plaintiff’s

 relevant period of employment.

        5.      Defendant’s business activities involved those to which the FLSA applies. The

 Defendant’s business and Plaintiff’s work for the Defendants affected interstate commerce
Case 4:20-cv-10089-JLK Document 1 Entered on FLSD Docket 07/31/2020 Page 2 of 5



 because the materials and goods used on a constant and/or continuous basis moved through

 interstate commerce prior to or subsequent to Plaintiff’s handling of the same. Plaintiff’s work

 for the Defendants was in and/or so closely related to interstate commerce while he worked

 for the Defendants that the FLSA clearly applies to Plaintiff’s work.

        6.      Defendant regularly employed two or more employees during the relevant time

 period who handled goods or materials similar to those handled by Plaintiff or used the

 instrumentalities of interstate commerce or the mails, thus making Defendant’s business an

 enterprise covered by the FLSA.

        7.      Defendant’s corporation grossed or did business in excess of $500,000.00 annually

 during the relevant time period.

        8.      During his working hours, Plaintiff and all similarly situated individuals worked

 delivering packages for the Defendant, but were not paid for one or more hours of work,

 notwithstanding that they worked the said hours with the knowledge and at the request of the

 Defendant in this case.

        9.      All acts and omissions giving rise to this dispute took place within this District, and

 UPS has offices and is doing business in this District.

        10.     Jurisdiction is proper within the Southern District of Florida pursuant to 29 U.S.C.

 §216(b), and 28 U.S.C. §§1331 and 1337.

        11.     Venue is proper within this District pursuant to 29 U.S.C. §216(b) and 28 U.S.C.

 §1391(b).




                                                  2
Case 4:20-cv-10089-JLK Document 1 Entered on FLSD Docket 07/31/2020 Page 3 of 5



                                   FACTUAL ALLEGATIONS

           12.   Plaintiff began work for UPS on October 23, 2019, and his last day of work for

 UPS was January 9, 2020. Plaintiff was hired as a Package Handler at the hourly rate of $17.00

 per hour. During his employment, Plaintiff was not paid for multiple hours worked, despite

 repeated complaints to UPS about this problem, and despite promises from UPS to pay him. The

 specific dates and amounts at issue are as follows:

  DATE                             UNPAID HOURS                      AMOUNT OWED
  11/11/19                         11.75                             199.75
  11/21/19                         4.58                              77.86
  11/22/19                         3.83                              65.11
  11/25/19                         4.42                              75.14
  11/29/19                         3.67                              62.39
  12/09/20                         4.75                              80.75
  01/06/20                         6                                 102

                                      COUNT I
                         FEDERAL MINIMUM WAGE VIOLATIONS

     Plaintiff re-avers and re-alleges Paragraphs 1 through 12 above, as though fully set forth

 herein.

           13.   Defendant has failed to pay Plaintiff, and all similarly situated individuals, a

 minimum wage as required by federal law, for one or more weeks of work for the Defendant in

 this case.

           14.   Defendant was and is aware for the federal minimum wage requirements, and

 therefore willfully failed to pay Plaintiff and all similarly situated individuals a minimum wage for

 one or more weeks of work, in violation of 29 U.S.C. §206.

           WHEREFORE, Plaintiff, JOHN GARVEY, respectfully requests that this Court certify a

 collective action of all current and former employees of Defendants, UNITED PARCEL

 SERVICE, INC. who were not paid in conformity with federal minimum wage standards, and


                                                  3
Case 4:20-cv-10089-JLK Document 1 Entered on FLSD Docket 07/31/2020 Page 4 of 5



 award Plaintiff, as well as the collective, double unpaid minimum wages owed by Defendant as

 provided by the Fair Labor Standards Act, as well as all reasonable attorney's fees and litigation

 costs, pursuant to the Fair Labor Standards Act, and judgment for all such other amounts as this

 Court may deem and equitable under the circumstances.

                                         COUNT II
                             FLORIDA MINIMUM WAGE VIOLATIONS

         15.     Plaintiff re-avers and re-alleges Paragraphs 1 through 12 above, as though fully

 set forth herein.

         16.     Defendant has failed to pay Plaintiff a minimum wage as required by Florida law,

 for one or more weeks of work for the Defendants in this case.

         17.     Defendant was and is well aware for the Florida minimum wage requirements,

 and willfully failed to pay Plaintiff and all similarly situated individuals a minimum wage for

 one or more weeks of work, in violation, inter alia, of the Florida Constitution, Article X,

 Section 24.

         WHEREFORE, Plaintiff, JOHN GARVEY, respectfully requests that this Court

 require Defendant, UNITED PARCEL SERVICE, INC. to pay all double unpaid minimum

 wages owed by Defendants as provided by Florida law, including Chapter 448, Florida

 Statutes, as well as all reasonable attorney’s fees and litigation costs, pursuant to Florida

 law, and judgment for all such other amounts as this Court may deem and equitable under

 the circumstances.




                                                  4
Case 4:20-cv-10089-JLK Document 1 Entered on FLSD Docket 07/31/2020 Page 5 of 5




                                         JURY TRIAL DEMAND

           Plaintiff hereby requests and demands     a   trial by jury on all claims so triable'

   DATED rhis    30    day   of lulv 2020.
                                                         Respectfu   lly Submitted,

                                                          Law Offices of Nolan Klein, P.A.
                                                         Attorneys for P laintiff
                                                         5550 Glades Rd., Ste 500
                                                         Boca Raton, Florida 33431
                                                          PH:    (954) 74s-0588

                                                          By:   /s/ Nolan K. Klein
                                                                NOLAN K. KLEIN
                                                                Florida Bar No. 647977
                                                                klein@nklegal.com
                                                                amy@nklegal.com



                                           VERIFICATION                                                     *
                                                                         are true and correct to the best
           I hereby swear or affirm that the allegations set forth above

    of my knowledge, information, and belief'


                                                                    GARVEY
